Citation Nr: 1038184	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-21 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
to include herniated nucleus pulposus L4/L5.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1955 to 
August 1958 and from October 1958 to December 1967.  The veteran 
also served in the New Jersey Air National Guard between October 
1976 and February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2008.  This matter was 
originally on appeal from a September 2009 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in St. 
Louis, Missouri.


FINDING OF FACT

The Veteran's lumbar spine disability, to include herniated 
nucleus pulposus, L4-L5, is not related to active service.


CONCLUSION OF LAW

A lumbar spine disability, to include herniated nucleus pulposus, 
L4-L5, was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2008 Remand, the Appeals 
Management Center (AMC) requested that the veteran provided date 
and time of his back injury and facilities where he received 
medical treatment, requested the veteran's service medical 
records from August 1955 to August 1958 and from October 1958 to 
December 1967, and issued a Supplemental Statement of the Case.  
Based on the foregoing actions, the Board finds that there has 
been compliance with the Board's February 2008 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in June 2004, March 2006, and March 
2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran has not 
been afforded a VA examination, with an opinion as to the 
etiology of his claimed disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, as no competent medical evidence has been presented 
showing the possibility that a lumbar spine condition is related 
to service, the Board finds that an etiology opinion is not 
"necessary."    See Waters v. Shinseki, 6011 F.3d 1274, (Fed. 
Cir. 2010).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air service 
also includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA or 
from injury incurred or aggravated while performing INACDUTRA. 
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform each 
year or in some cases, an initial period of training.  ACDUTRA 
includes full-time duty with the Army National Guard of any State 
under sections 316, 502, 503, 504, or 505 of title 32, or the 
prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c) (2009).  INACDUTRA includes 
service with the Army National Guard of any State (other than 
full-time duty) under section 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.  See 38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d) (2009).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

The first question that must be addressed, therefore, is whether 
incurrence of a chronic lumbar spine disorder is factually shown 
during the veteran's active duty service.  The Board concludes it 
was not.  

The veteran's service medical records indicate that the veteran 
presented on October 21, 1963 with complaint of back pain.  The 
record also indicates that the veteran had sacrospinalis strain 
for 1/2 month from what was prescribed.  

The Board cannot conclude a "chronic" lumbar spine condition 
was incurred during active service.  Treatment for a disorder in 
service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder exists.   
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.   

On the clinical examinations in November 1965 and November 1967, 
the Veteran's spine was evaluated as normal.  In addition, on the 
Report of Medical History completed by the veteran in conjunction 
with his November 1967 examination, he denied ever having 
recurrent back pain.  The record does indicate that during a VA 
examination in September 1968, the veteran noted that he had 
occasional mild discomfort in lower back on unusual activities 
and that he had back strain in 1963, physical examination of the 
back showed no deformity and good motion in all directions 
without pain.  

The Board has also considered whether incurrence of a chronic 
lumbar spine disorder is factually shown during the veteran's 
National Guard ACDUTRA or INACDUTRA periods.

In a July 1987 letter to Dr. Sherman of the IBM Medical 
Department, Dr. Lingao stated that the veteran had been his 
patient since August 1976 and that he had been treated 
intermittently for herniated disc symptoms.  In a February 1989 
letter to Dr. Sherman, Dr. Ifurung also stated that the veteran 
had been a patient in his office since August 1976 and that he 
had been treated intermittently for herniated disc symptoms.  

A January 1981 Attending Physician's Statement notes that the 
veteran's first visit was January 22, 1980 and that a myelogram 
was positive for herniated nucleus pulposus L4/L5.  A February 
1981 Orthopedic Consultation Report notes that the veteran 
complained of pain in back and hip, that there was a history of 
low back pain since January 1980 when the veteran slipped at his 
civilian job and was hospitalized for four weeks, and that the 
veteran was again in hospital in July 1980 for myelogram, but 
refused to have surgery on back.  

However, the veteran's service personnel records indicate that 
the veteran was not on ACDUTRA or INACDUTRA in January 1980 at 
any time prior to January 22, 1980.

Thus, there is no medical evidence that shows that the Veteran 
suffered from chronic lumbar spine disorder during his active 
duty service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the appellant reports 
continuity of post-service symptoms, the Board finds his 
allegations to be of limited probative value.  The file contains 
Reports of Medical Examinations wherein his spine was evaluated 
as normal and Reports of Medical History wherein he denied ever 
having recurrent back pain in 1976 and 1978.  In light of the 
clear denials from the appellant of continuity of symptomatology 
along with the normal physical examinations conducted in 
September 1976 and July 1978, service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

Further, in adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The veteran is competent to give evidence 
about what he experienced; for example, he is competent to report 
that he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, the 
Board notes that the record is devoid of objective evidence of 
lumbar spine pain from 1968 until 1980, when the veteran 
reportedly slipped at his civilian job.  As such, the Board finds 
that any assertions by the Veteran as to the continuity of 
symptomatology of his lumbar spine pain since service to be less 
than credible.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the veteran has been diagnosed with herniated nucleus 
pulposus L4/L5.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the current 
disability and military service.

However, no medical professional has ever related this condition 
to the appellant's military service.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment for back pain or diagnosis of herniated nucleus 
pulposus until 1980.  The VA medical records show 1968 complaint 
of occasional mild discomfort in lower back on unusual 
activities, but, again, not until 1980.  

Thus, the record is absent evidence of in-service incurrence of a 
lumbar spine injury responsible for the Veteran's herniated 
nucleus pulposus, evidence of continuity of symptomatology, and 
medical evidence of a nexus between service and currently 
diagnosed herniated nucleus pulposus.  Although the Veteran 
contends that his lumbar spine disorder is related to his 
service, as a layman he is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  




ORDER

Entitlement to service connection for a lumbar spine disability, 
to include herniated nucleus pulposus L4/L5, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


